TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2018



                                      NO. 03-17-00037-CV


 Texas Board of Chiropractic Examiners; Patricia Gilbert, in her Official Capacity as the
       Board's Executive Director; and Texas Chiropractic Association, Appellant

                                                 v.

                              Texas Medical Association, Appellee


            APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND;
                    JUSTICE PEMBERTON NOT PARTICIPATING
              AFFIRMED IN PART; REVERSED AND RENDERED IN PART—
                         OPINION BY JUSTICE BOURLAND



This is an appeal from the judgment signed by the trial court on October 19, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses that portion of the trial court’s judgment that

declares that the use of “diagnosis” in section 78.13(d) exceeds the scope of chiropractic practice

and is void. We affirm the trial court’s judgment in all other respects. Each party shall bear their

own costs relating to this appeal, both in this Court and in the court below.